PER CURIAM.
This matter coming on to be heard on motion of Louis W. Reinecker, Jr., appellee in the Matter of Charles T. Denker, Bankrupt, in Bankruptcy No. 57827, in the District Court of the Ünited States for the Northern District of Illinois, Eastern Division, and the court having considered said motion, and the short record or certificate of the clerk of said District Court with reference to the proceedings there had and the action taken upon the petition for appeal in said court, and being now otherwise fully advised in the premises, doth order:
First. That appellee be, and he hereby is, given leave to file instanter, in this court, the short record or certificate of the clerk of the District Court of the United States as aforesaid.
Second. That said cause be here docketed.
Third. That said appeal of the appellant, Charles T. Denker, bankrupt, be, and the same hereby is, dismissed, with costs against the appellant.
Fourth. That the mandate of this court issue forthwith directed to the clerk of the District Court of the United States for the Northern District of Illinois, Eastern Division.